Per Curiam.
There is but one question in this case. The order awarding a writ of certiorari, from which the appeal is taken, was not granted within four months after the assessment sought to be reviewed was confirmed and levied by the board of trustees of the village of Cobleskill, as required by the provisions of section 2125 of the Civil Code. The respondent insists that the assessment in question, being void, never became binding or final as to him; that in fact, there being no jurisdiction, there was no assessment; that there was no record; and hence that the provisions of section 2125, supra, do not apply. This is, not an open question, In People v. Hildreth, 126 N. Y. 360, 27 N. E. Rep. 558, the question of jurisdiction was raised, as will be seen by examining the points of counsel. In fact that was the only subject discussed by counsel, except the question as to the four-months limitation. The court held that said four-months limitation was a bar, thus determining the question involved in this case. As decided by the court of appeals in the case cited, one of the offices of the writ of certiorari under section 2140 of the Civil Code is to inquire into the jurisdiction of the body or officer making the determination which is the subject of review, and it is difficult to see .why the provisions of section 2125, supra, do not apply to a certiorari brought on the ground of a lack of jurisdiction as well as if brought on any other ground. The order should be reversed, with costs and printing, and the motion denied, with costs.